DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claims 1-5 are objected to because of the following informalities:
In claim 1, line 1, it is thought that “comprises” should be changed to –comprising--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
In claim 4, line 4, “opening” lacks clear antecedent basis.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 2 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Robbins (US 2004/0227373 A1).
Robbins discloses the claimed shielding member including a first part with a first wire 14 and a second part with a second wire 16.  See Figure 2. The parts are covered continuously by a flexible sheet member 15 and the shielding member is foldable in two as shown in Figure 3.
Regarding claim 5, the corners of the wires are considered to be “crank shaped” as broadly as recited.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Robbins (US 2004/0227373 A1) and Hwang et al. (US 6,155,329)
Robbins discloses the claimed shielding member except for the provision of a hinge between the wires of the first and second parts thereof.
Hwang et al. disclose a shielding member with adjacent parts with wires 12, where the adjacent parts are hinged together by hinge 38, 40 in order for the first and second parts to be folded together.  See Figure 3 and column 3, lines 1-3.
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to connect the foldable parts of Robbins by way of a hinge as taught by Hwang et al. in order to protect the flexible sheet portion between the two parts from failing after repeated folding and unfolding of the first and second parts of the shield member.



Allowable Subject Matter

Claim 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:

The recitation in claim 4 of a shielding member where the hinge mechanism has a first recess which receives a portion of the first wire, a second recess which receives a portion of the second wire and a restraint portion which regulates deformation of the first and second recessed in a direction in which an opening of the first and second recesses widens is not taught nor fairly suggested by the prior art of record.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Horst et al. (US 9,387,807 B2) discloses a luggage compartment cover made up of a rigid frame and a flexible sheet material stretched by the frame.
JP 3291647 discloses that a shielding member used for shading a vehicle windshield is also useable to shade a storage area at the rear of vehicle seats.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph D. Pape whose telephone number is (571)272-6664. The examiner can normally be reached Monday to Friday 7 AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on (571)272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Joseph D. Pape/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        



Jdp
11/5/21